Citation Nr: 0204488	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  99-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected postoperative status, arthrodesis, status post 
traumatic arthritis of the left tibial talar joint, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected postoperative status, surgical repair of the 
extensor hallucis longus, left foot, currently evaluated as 
20 percent disabling.  

3.  Entitlement to a total compensation rating based on 
individual unemployability (a TDIU rating).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 decision by the RO.  

The appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

In February 2001, the Board remanded the case to the RO for 
additional development of the record.  

The Board notes that the issue of a TDIU rating will be the 
subject of the remand which follows the decision hereinbelow.  



FINDINGS OF FACT

1.  The veteran's service-connected left ankle joint 
disability is manifested by very little to no mobility, pain, 
swelling, and well-healed surgical scars; he is able to walk 
(with the aid of a cane) for up to half a mile and requires 
an orthotic with a bilateral support brace.  

2.  The veteran's service-connected left foot disability is 
manifested by functional muscles with some disuse atrophy 
resulting from ankle immobilization, positive tendon 
reflexes, sensation that is intact, minimal motion of the 
great and lesser toes, 4/5 muscle strength to these toes, and 
well-healed surgical scars; such findings are productive of 
no more than moderately severe muscle disability.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected postoperative status, arthrodesis, status 
post traumatic arthritis of the left tibial talar joint, have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.71a including Diagnostic Code 5270 
(2001).  

2.  The criteria for a rating in excess of 20 percent for the 
service-connected postoperative status, surgical repair of 
the extensor hallucis longus, left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.56, 4.73 including Diagnostic Code 5312 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Introduction

The veteran served on active duty from September 1965 to 
September 1967.  

A careful review of the service medical records shows that, 
in June 1966, the veteran sustained an injury to the dorsum 
of the left foot from a punji stick.  The wound was debrided 
and underwent primary closure two days later, which was 
followed by uncomplicated healing.  The veteran was returned 
to duty.  

In early August 1966, the veteran developed an infection at 
the site of the punji stick wound and was given antibiotics.  
He was discharged four days later.  Later in August 1966, he 
began to experience dependent edema of the affected foot, so 
he was evacuated and hospitalized with a complaint of 
swelling of the left foot.  An examination did not reveal any 
obvious reason for edema of the left foot.  After two days, 
the veteran was given a physical profile and returned to duty 
with a diagnosis of punji stick wound of the left foot with 
persistent edema.  

Thereafter in service, the veteran sought treatment on 
numerous occasions for continued swelling of the left ankle 
and foot, with tenderness and pain on prolonged standing or 
walking and numbness in the toes and foot.  

On a September 1967 physical examination for separation 
purposes, there was a scar noted on the dorsum of the left 
foot and swelling of the left ankle and foot.  A subsequent 
evaluation in the orthopedic clinic indicated a well-healed 
keloid scar measuring 2 inches in length on the anterior left 
foot, limitation of motion of the left ankle, and normal 
eversion and inversion of the foot.  X-ray studies of the 
left foot were normal.  The impression was that of deep 
scarring, anterior ankle and foot, following injury.  

In a November 1967 decision, the RO granted service 
connection and assigned a 10 percent rating for the left foot 
disability with keloid formation in the residual scar.  The 
award was based in part on an October 1967 VA examination, 
which revealed a well-healed 2 by 1/2 inch longitudinal scar 
over the dorsum of the tarsal area of the left foot, with 
moderate keloid formation in the tender scar.  

In March 1968, the veteran underwent internal lysis and 
tendon graft of the left foot.  In a November 1968 decision, 
the RO assigned a temporary 100 percent convalescent rating 
for the service-connected left foot disability (then 
characterized as injury of the extensor hallucis longus), 
effective on March 19, 1968 through October 1968, and 
assigned a 20 percent rating for the disability effective in 
November 1968.  

In an August 1988 decision, the RO granted service connection 
and assigned a 10 percent rating for traumatic arthritis of 
the left tibiotalar joint, as directly due to and proximately 
the result of the service-connected postoperative status, 
surgical repair of extensor hallucis longus, left foot.  

In August 1988, the veteran underwent excision of spurs from 
the left tarsal bone.  In an October 1989 decision, the RO 
assigned a temporary 100 percent convalescent rating for the 
service-connected traumatic arthritis of the left tibiotalar 
joint, effective on August 1, 1988 through October 1988, and 
assigned a 10 percent rating for the disability effective in 
November 1988.  

In a May 1994 decision, the RO granted a 20 percent rating 
for the service-connected traumatic arthritis of the left 
tibial talar joint, based on loss of range of motion.  

In March 1997, the veteran underwent arthrodesis of the left 
ankle.  In an August 1998 decision, the RO assigned a 
temporary 100 percent convalescent rating for the service-
connected left ankle disability (now characterized as 
postoperative status, arthrodesis, status post traumatic 
arthritis of the left tibial talar joint), effective on March 
4, 1997 through March 1998, and assigned a 20 percent rating 
for the disability effective in April 1998.  

In June 1999, the RO received the veteran's claims for an 
increased rating for his service-connected left ankle joint 
and foot disabilities.  The veteran has no other service-
connected disabilities.  

Also in June 1999, the RO received the veteran's application 
for increased compensation based on individual 
unemployability.  He reported that he had last worked for an 
elementary school as a custodian from August 1982 to February 
1998.  He claimed that he became too disabled to work 
beginning in March 1997 due to his service-connected left 
foot disability.  He claimed that he had left his last job 
due to this disability and had not tried to obtain employment 
since he became too disabled to work.  He reported that he 
had a high school education and that he had not had any other 
education and training either before or since he became too 
disabled to work.  

With his application for a TDIU rating, the veteran submitted 
a letter from his employer and an absentee report.  A June 
1999 letter from a county school district indicated that the 
veteran was out of work from March 1997 through May 1997 
under his fiscal year 1997 contract; that he was unable to 
return to work in August 1997 for his fiscal year 1998 
contract; and that he returned to work in January 1998 and 
worked through February 3, 1998 (and received payment in 
March 1998 for this last period of employment).  The absentee 
report specifies the days from March 1997 through May 1997 
that the veteran was absent from work.  

In August 1999, the RO received employment information in 
connection with the veteran's claim for disability benefits.  
The veteran's former employer indicated that he had worked as 
a custodian beginning in August 1982 and ending in February 
1998.  There was no indication for the reason the veteran's 
employment was terminated.  

On a September 1999 VA examination, the veteran reported that 
his main pain was from his left ankle.  He stated that he had 
tried inserts in his shoes in the past and also wore special 
shoes but that he seemed to get along best when he wore 
boots.  

On examination, the Achilles tendon alignment was normal.  He 
was moderately flatfooted bilaterally, which was correctable.  
The left first metatarsophalangeal joint was in 16 degrees of 
valgus, which was correctable.  There was a mild bunion on 
the left.  There were fixed fifth hammertoes bilaterally, 
with overlying corns.  There was a callosity underlying the 
left fifth metatarsal head.  On examination of the left 
subtalar joint, there was no motion.  

On examination of the left ankle, there was no dorsiflexion 
or plantar flexion.  A skin examination revealed a 1 by 7 cm. 
scar on the medial aspect of the left ankle running 
longitudinally, a 1 by 17 cm. curvilinear scar on the lateral 
aspect of the left ankle, and a 1-2 cm. by 8 cm. scar on the 
anterior aspect of the left ankle.  It was noted that X-ray 
studies of the left foot and ankle taken in July 1998 had 
revealed a bony fusion of the ankle and some degenerative 
changes of the foot.  

The pertinent diagnoses from the examination were those of 
surgical fusion of the left ankle, correctable flat feet 
bilaterally, mild left bunionette, bilateral fifth fixed 
hammertoes with corns, callosity underlying the left fifth 
metatarsal head, and several surgical scars of the left ankle 
with swelling of the left ankle.  

The VA examiner remarked that the veteran's employability 
would be limited to those positions that would not require 
much walking or prolonged standing.  

In a September 1999 decision, the RO denied an increase in a 
20 percent rating for the service-connected left foot 
disability, denied an increase in a 20 percent rating for the 
service-connected left ankle joint disability, and denied a 
TDIU rating.  

VA outpatient records showed that in November 1999, March 
2000, June 2000, and September 2000 the veteran received 
treatment for chronic left ankle pain, among other 
complaints.  It was noted that he ambulated with a cane, that 
pain was described as aching and worse with activity, and 
that pain medications and rest seemed to help.  In September 
2000, the left ankle had slight tenderness, no 
redness/warmth, and +2 pedal pulse.  The pertinent assessment 
then was that of degenerative joint disease of the left 
ankle.  

In February 2001, the Board remanded the case to the RO for 
additional development.  

VA outpatient records showed that, in March 2001, the veteran 
had received treatment for chronic left ankle pain, among 
other complaints.  An examination of the extremities revealed 
no clubbing, cyanosis or edema, and the peripheral pulses 
were intact.  The veteran used a left ankle brace.  The 
records in May 2001 indicated that the veteran complained of 
left knee and hip pain and wanted to try a different pain 
medication.  The assessment was that of left knee and hip 
pain secondary to compensation for a left leg disability 
versus osteoarthritis.  Subsequent X-ray studies of the left 
hip and knee were unremarkable.  

In a May 2001 letter, the RO informed the veteran about a 
recent law, the Veterans Claims Assistance Act of 2000 
(VCAA), which established new duties for the VA in regards to 
notifying him about a claim he has filed and to assisting him 
in obtaining evidence for his claim.  

In another May 2001 letter, the RO requested the veteran to 
furnish information regarding the treatment of his service-
connected disabilities.  He did not reply.  

On a May 2001 VA neurological examination, the veteran 
reported that since his surgery involving the placement of 
hardware to stabilize his ankle, he has continued to 
experience swelling and intractable pain.  

On examination, it was noted by the VA examiner that there 
was significant brawny edema around the left ankle.  There 
was no current swelling of the soft tissue.  Left ankle 
mobility was severely limited in dorsiflexion and plantar 
flexion.  There were well-healed surgical scars along the 
lateral and medial margin and the dorsum of the left ankle.  

All muscles were functional, but some disuse atrophy had 
occurred as the result of immobility of the ankle.  There 
were tendon reflexes present at the ankle jerk on the left, 
and sensation was present.  There was no evidence of any 
nerve injury, except possibly to the superficial sensory 
branches supplying the skin.  There was no real injury to 
motor nerves.  The limitation in range of motion of the ankle 
precluded the evaluation of incoordination.  

The VA examiner stated that the veteran had pain on movement 
of the left foot and ankle and some weakness of function 
based on the disuse atrophy and pain, which impaired his 
ability to move.  The examiner opined that the veteran's 
primary problem was the joint dysfunction and not any primary 
injury to a nerve.  

VA outpatient records in June 2001 indicate that after 
service the veteran once had worked in a textile mill and 
that he had not been employed since 1997.  

On a December 2001 VA orthopedic examination, it was noted 
that the veteran currently wore an orthotic with a bilateral 
support brace for stabilization of his left ankle, which he 
required for ambulation.  It was reported that he had worked 
as a custodian, as well as a painter and other various jobs 
over the years.  

The veteran stated that he was unable to do these jobs any 
longer due to left ankle pain.  He also claimed that the 
fusion of his left ankle had caused him to have increased 
pain in his left knee and hip with attempts at ambulation and 
working.  He reported that he was able to walk using a cane 
for approximately half a mile, but that if he walked any 
further than that or was up doing a lot of work on his left 
ankle it caused significant pain and swelling in his left 
ankle and foot.  He also noted he had hammering of the toes 
of his left foot, which caused callosities which in turn 
caused pain in his left lower extremity.  

On examination, there was a large scar over the anterior 
ankle that was approximately 4 by 5 cm.  There was an 
incisional scar over the anterior left ankle that was 
approximately 4 cm. in length and a large incision over his 
medial ankle that was approximately 12 cm. in length.  There 
was no motion at the ankle joint and no motion at the 
subtalar joint.  There was minimal motion of the great and 
lesser toes.  There was 4/5 strength of the extensors to the 
great and lesser toes and 4/5 strength of plantar flexion of 
the great and lesser toes.  The sensation in the left foot 
was intact.  There were callosities on the dorsal and plantar 
aspects of the small toe and on the plantar aspect of the 
great toe.  There was hammering of the lesser toes.  The left 
ankle had significant swelling.  The tibiotalar joint and the 
medial and lateral malleolus were tender to palpation.  

The VA examiner commented that the nature of the veteran's 
inservice punji wound residuals included a fusion of the left 
ankle and subtalar joints, which essentially meant he had no 
strength of dorsiflexion, plantar flexion, inversion or 
eversion of the foot.  The examiner stated that the veteran 
could have no loss of motion with increased fatigability 
because these joints were completely fused and he had no 
motion or strength at these joints, but that he did have 
increased pain with sustained ambulation or when working.  

The VA examiner further noted that the only remaining muscle 
motion was at the great and lesser toes, and that the veteran 
had slightly decreased strength with motion of these.  

As to the degree of industrial incapacity, the VA examiner 
opined that the veteran's pain, as well as loss of strength 
and motion in the left ankle, and the additional impairment 
it was causing in the remainder of his left "upper" extremity 
most likely prevented him from doing the kind of work for 
which he had been trained such as a custodian or painter.  

The VA examiner added that the veteran would most likely be 
able to perform a desk job where he would be able to sit for 
long periods of time and not have to walk any long distances.  
The examiner added that it was difficult to tell whether the 
veteran had any training which would allow him to do this 
kind of work.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in September 1999, Statement of the Case in 
November 1999, Supplemental Statement of the Case in January 
2002, and letters to the veteran in May 2001, the RO has 
notified him of the evidence needed to substantiate his 
claims.  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA medical centers).  The RO has also sought and obtained 
medical examinations with opinions dated in May 2001 and 
December 2001 regarding the issues at hand.  Additionally, 
the RO has provided the veteran with the opportunity for a 
hearing, which he declined.  

The Board is unaware of any additional evidence which is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  




Increased Ratings

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in claims for an 
increased rating; the more recent evidence is generally the 
most relevant in such claims, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

At issue are the veteran's service-connected disabilities of 
(1) postoperative status, arthrodesis, status post traumatic 
arthritis of the left tibial talar joint, and (2) 
postoperative status, surgical repair of the extensor 
hallucis longus, left foot.  Each disability is currently 
rated 20 percent, and the combined rating is 40 percent.  The 
Board notes that the combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed; and that 
the combined evaluations for disabilities below the knee 
shall not exceed the 40 percent rating.  38 C.F.R. § 4.68.


1.  Left Ankle

The veteran's service-connected postoperative status, 
arthrodesis, status post traumatic arthritis of the left 
tibial talar joint is currently evaluated 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Under this Diagnostic Code, ankylosis of the ankle in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
Ankylosis of the ankle in plantar flexion, between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees, warrants a 30 percent rating.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, warrants a 40 
percent rating.  

The normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.  

In evaluating the veteran's left ankle problems, it is noted 
that he has had arthrodesis of the left ankle joint which had 
not been entirely successful in alleviating his symptoms.  He 
continues to have significant swelling, pain and limitation 
of function after the March 1997 surgery.  He requires the 
use of a cane and an orthotic with a bilateral support brace, 
and he continues to have significant functional limitation in 
the left ankle.  Additionally, the VA examiners in 1999 and 
2001 found from severely limited to no mobility in the left 
ankle.

Traumatic arthritis is to be rated as degenerative arthritis, 
based on limitation of motion of the affected joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Ankylosis is 
defined as stiffening or fixation of a joint as the result of 
a disease process.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th Ed.)).  

Whereas the veteran has been rated previously under the code 
for arthritis, his left ankle in its present state is 
properly evaluated under Code 5270 for restricted motion of 
the ankle.  The Board further notes that none of the 
diagnostic codes pertaining to the foot (e.g., Code 5284, for 
other foot injuries) apply specifically to limitation of 
motion.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (in selecting a diagnostic code the Board must explain 
any inconsistencies with previously applied diagnostic 
codes).  

The Board is also of the opinion that application of Code 
5262 for impairment of the tibia and fibula is not supported 
by the record, as there is no evidence for either malunion or 
nonunion of the tibia and fibula.  

In order for an increased rating to be assigned, the veteran 
must be shown to have ankylosis of the ankle in plantar 
flexion between 30 degrees and 40 degrees, or ankylosis in 
dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 
4.71a, Code 5270.  

The medical evidence of the recent VA outpatient and 
compensation examinations reflects that the veteran's left 
ankle has from very little to no mobility; however, there is 
no evidence that the ankle is fixated in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
0 degrees and 10 degrees.  

By his own admission, the veteran is able to walk, with the 
aid of a cane, for half a mile, and he is capable of being up 
and performing some work, prior to the development of 
significant pain and swelling in his left ankle.  Such 
findings are demonstrative of a disability that warrants no 
more than a 20 percent rating under Code 5270.  

In sum, the preponderance of the evidence is against the 
claim for an increase in the 20 percent rating for 
postoperative status, arthrodesis, status post traumatic 
arthritis of the left tibial talar joint.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


2.  Left Foot

The veteran's service-connected postoperative status, 
surgical repair of the extensor hallucis longus, left foot, 
is currently evaluated 20 percent disabling under 38 C.F.R. 
§ 4.73, Diagnostic Code 5312, for injury to muscle group (MG) 
XII, the muscles that function to provide dorsiflexion, 
extension of toes, and stabilization of the arch.  These 
anterior muscles of the leg are the tibialis anterior, 
extensor digitorum longus, extensor hallucis longus, and 
peroneus tertius.  

A moderately severe muscle disability warrants a 20 percent 
rating and a severe muscle disability warrants a 30 percent 
rating.  

The factors to be considered in evaluating disabilities 
resulting from muscle injuries are listed in 38 C.F.R. § 
4.56.  Information in this regulation provides guidance only 
and is to be considered with all other factors in the 
individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993). 

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement, 
prolonged infection, or with sloughing of soft parts, and 
intermuscular scarring.  The record must show a prolonged 
hospitalization for treatment of wound, as well as consistent 
complaints of the cardinal symptoms of muscle wounds and 
evidence of unemployability because of inability to keep up 
with work requirements, if present.  Objective findings 
should include scar evidence of the missile track through one 
or more muscle groups.  There should be indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles when compared with the sound side.  
Tests of the strength and endurance of the muscle groups 
involved when compared to the sound side should show positive 
evidence of impairment.  38 C.F.R. § 4.56(d).  

"Severe" disability results from through and through or deep 
penetrating wounds with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and cicatrization.  The record must show a history and 
complaints similar to those required for, but worse than 
those shown for, a moderately severe disability, and if 
present, evidence of inability to keep up with work 
requirements.  Objective findings include ragged, depressed, 
and adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation should demonstrate loss of deep 
fascia or muscle substance.  There may be soft or flabby 
muscles in the wound area, and the muscles may not swell or 
harden normally in contraction.  Tests of strength, 
endurance, or coordinated movements indicate severe 
functional impairment.  Signs of severe muscle disability 
include visible or measurable atrophy, adaptive contraction 
of an opposing group of muscles, and atrophy of muscle groups 
not in the track of the missile.  38 C.F.R. § 4.56(d).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

In order for an increased rating to be assigned, the veteran 
must be shown to have a severe injury to MG XII.  38 C.F.R. § 
4.73, Code 5312.  

The veteran's left foot disability also includes healed 
scars, including surgical scars.  Under applicable criteria, 
a 10 percent evaluation is warranted for superficial scars 
that are poorly nourished with repeated ulceration.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804.  

When the requirements for a compensable rating under a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31.  

Scars may be evaluated for limitation of functioning of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

The historical and recent medical records, to include the VA 
examinations in 1999 and 2001, show that the veteran has 
muscle impairment of the left foot as the result of a injury 
from a punji stick in service.  The wound was debrided and 
closed, and it healed without complications.  The veteran was 
then returned to duty.  Less than two months later his wound 
site developed an infection, and it was treated with 
antibiotics.  

The veteran was returned to duty four days later.  He was 
thereafter given a physical profile for persistent edema of 
the left foot, which caused tenderness and pain on prolonged 
standing or walking and numbness in the toes and foot.  Such 
left foot symptoms continued, following his discharge from 
service in 1967, and he underwent internal lysis and a tendon 
graft of the left foot in 1968.  His muscle injury has been 
evaluated 20 percent disabling ever since November 1968.  

In June 1999, the veteran claimed an increased rating was 
warranted for his service-connected muscle injury.  He 
thereafter underwent three VA compensation examinations, but 
his main complaints pertained to his service-connected left 
ankle.  

The objective findings on a September 1999 VA examination, as 
on VA outpatient records, principally related to his left 
ankle disability, with note of several surgical scars about 
the left ankle.  Objective findings on the May 2001 VA 
examination revealed well-healed surgical scars, functional 
muscles albeit with some disuse atrophy resulting from ankle 
immobilization, positive tendon reflexes, and positive 
sensation.  

Although the objective findings on the December 2001 VA 
examination included minimal motion of the great and lesser 
toes, the muscles leading to these toes were 4/5 (with 5 
being normal muscle strength) on strength testing.  Also, 
sensation in the left foot was intact.  

These findings of the veteran's service-connected muscle 
disability are shown to equate with the criteria for a 
moderately severe muscle impairment.  While the veteran's 
left foot injury involved a penetrating wound which required 
debridement and was followed by infection, the debridement 
was not extensive and the infection was not prolonged.  
Further, there was no evidence of sloughing of soft parts or 
intermuscular binding.  Such features are contemplated for a 
severe muscle injury.  

Moreover, the historical evidence does not show that the 
veteran's wound necessitated hospitalization for a prolonged 
period, that there was a consistent record of complaint of 
the cardinal symptoms of muscle wounds, or that he was unable 
to keep up with work requirements following service (most 
recently he worked as a custodian from 1982 to 1998 and 
stopped working after left ankle surgery).  

Significantly, there is no objective evidence of severe loss 
of muscle strength in regard to his service-connected 
disability.  Accordingly, the Board finds that the left foot 
muscle disability is properly rated 20 percent under Code 
5312.  

The Board acknowledges that the medical evidence reflects 
that the veteran is also diagnosed with correctable flat feet 
bilaterally, mild left bunionette, bilateral fifth fixed 
hammertoes with corns, and callosity underlying the left 
fifth metatarsal head.  However, these have not been shown to 
be related to the veteran's service-connected muscle injury 
and consequently are not for rating consideration.  

As for the scar residuals, the veteran had a well-healed 
keloid scar on examinations by the military and VA in 
September and October 1967.  He underwent surgery on his left 
foot in 1968, and surgery on his left ankle in 1997, and 
consequently had surgical scars.  

There were no recent complaints referable to these scars, and 
in May 2001 the VA examiner indicated that they were well-
healed.  There is no evidence that the scars are depressed, 
adherent, or tender.  The evidence shows the scars are 
asymptomatic.  Accordingly, the Board finds that a separate 
10 percent rating for a scar under Codes 7803 or 7804 is not 
warranted.  

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 20 
percent rating for postoperative status, surgical repair of 
the extensor hallucis longus, left foot.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In sum, the preponderance of the evidence is against an 
increase in a 20 percent rating for each of the veteran's 
separately rated disabilities of the left ankle and left foot 
under the applicable diagnostic codes.  The veteran's 
combined disability rating totals 40 percent.  

This conclusion is in accord with the regulations, as 
mentioned above, which provide that the combined schedular 
evaluations for disabilities below the knee shall not exceed 
40 percent.  38 C.F.R. § 4.68.



ORDER

An increased rating for service-connected postoperative 
status, arthrodesis, status post traumatic arthritis of the 
left tibial talar joint is denied.  

An increased rating for service-connected postoperative 
status, surgical repair of the extensor hallucis longus, left 
foot, is denied.  



REMAND

The remaining issue on appeal is entitlement to a total 
disability compensation rating based on individual 
unemployability.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
by the Director, Compensation and Pension Service, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected left ankle and left foot 
disabilities, each rated 20 percent with a combined rating of 
40 percent, does not satisfy the percentage rating standards 
for individual unemployability benefits.  However, it is 
noted that in a December 2001 VA orthopedic examination, the 
examiner opined that, in regard to the veteran's industrial 
incapacity, his pain and loss of strength and motion in the 
left ankle, as well as the additional impairment it caused in 
the remainder of the left "upper" extremity, most likely 
prevented him from doing the kind of work for which he had 
been trained.  (The veteran had complained on the examination 
that his service-connected left ankle disability had caused 
him to experience pain in his left knee and hip when he 
attempted to walk and work.)  

Moreover, VA outpatient records show that the veteran has 
recently sought treatment for left knee and hip problems.  In 
May 2001, he was diagnosed with left knee and hip pain 
secondary to compensation for left ankle versus 
osteoarthritis.  (Subsequent X-ray studies of the left knee 
and hip were normal.)  

In view of this medical evidence, it is possible that the 
veteran's service-connected left ankle and foot disabilities 
may be contributing toward additional disability which is 
also affecting his employability status.  

In that regard, it is the Board's judgment that the veteran 
undergo a VA examination to address this possibility.  

Thereafter, the RO should readjudicate the veteran's TDIU 
claim, taking into consideration any additional disability 
for which service connection may be warranted.  

If the veteran has not satisfied the percentage rating 
standards for individual unemployability benefits under 
38 C.F.R. § 4.16(a) and his claim remains denied, the RO 
should consider whether a total disability rating is 
warranted on an extraschedular basis under 38 C.F.R. 
§ 4.16(b).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) where he 
has been treated for left lower extremity 
disabilities since his December 2001 VA 
examination.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  

2.  Thereafter, the RO should have the 
veteran undergo a VA orthopedic 
examination to ascertain the 
disabilities, if any, which are 
proximately due to or the result of the 
service-connected left ankle and left 
foot disabilities.  Such disabilities may 
include the left knee and the left hip.  
The claims folder should be made 
available to the doctor for review.  All 
indicated testing should be performed, 
including x-ray studies and range of 
motion studies.  The examiner should 
indicate whether there was any disability 
(e.g., a left knee or hip disorder) 
attributable to the service-connected 
left ankle and left foot disabilities, 
and if so provide a diagnosis of such.  
All clinical findings should be reported 
in detail.  If additional disability 
attributed to the service-connected left 
ankle and left foot disabilities is 
found, the doctor should furnish an 
opinion regarding the degree of 
industrial incapacity caused by such 
additional disability, to include an 
opinion as to whether the additional 
disability, together with the service-
connected left ankle and foot 
disabilities, prevent the veteran from 
securing and maintaining substantially 
gainful employment consistent with work 
and educational background.  

3.  After the foregoing development has 
been completed, the RO should 
readjudicate the claim for a TDIU rating, 
to include consideration of whether 
service connection may be warranted for 
any additional disability secondary to 
the veteran's service-connected left 
ankle and left foot disabilities.  If the 
veteran has not satisfied the percentage 
rating standards for individual 
unemployability benefits under 38 C.F.R. 
§ 4.16(a) and the claim remains denied, 
the RO should submit the case to the 
Director, Compensation and Pension 
Service, for consideration on an extra-
schedular basis under 38 C.F.R. 
§ 4.16(b).  Thereafter, if any benefit 
sought on appeal remains denied, then the 
veteran should be issued a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to reply thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

